[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JULY 7, 2009
                               No. 08-16858                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 08-00119-CR-T-23-TBM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

EDUARDO FUENTES-VILLAFRANCO,
a.k.a. Eduardo Casarres,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (July 7, 2009)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Eduardo Fuentes-Villafranco was convicted of illegally re-entering the
United States after previous deportation, in violation of 8 U.S.C. § 1326(a), and the

district court sentenced him to prison for 70 months, an upward variance from the

guidelines sentence range of 24 to 30 months. He now appeals his sentence,

contending that it is unreasonable because it is greater than necessary to

accomplish the goals of sentencing. Specifically, he argues that: (1) a sentence

within the guidelines sentence range would have accomplished the goal of

deterrence; (2) the district court failed to consider mitigating circumstances, such

as the physical abuse he suffered as a child, his history of homelessness, and his

history of depression and substance abuse; and (3) the district court placed too

much weight on his previous offenses, which included more than 24 immigration

violations and repeated drunk driving convictions.

      In United States v. Booker, 543 U.S. 220, 261, 125 S. Ct. 738, 765-66, 160
L. Ed. 2d 621 (2005), the Supreme Court held that sentences are to be reviewed for

"unreasonable[ness]." Conducting such review, we "merely ask[] whether the trial

court abused its discretion." United States v. Pugh, 515 F.3d 1179, 1189 (11th Cir.

2008) (quotation omitted). Pursuant to Gall v. United States, 552 U.S. 38, 128
S. Ct. 586, 169 L. Ed. 2d 445 (2007), appellate review for reasonableness is a

two-step process. Pugh, 515 F.3d at 1190. First, we "ensure that the district court

committed no significant procedural error." Id. (quotation omitted). Second, we



                                           2
consider the substantive reasonableness of the sentence. Id.

      Section 3553(a) provides that, in fashioning a sentence, district courts must

consider: (1) the applicable Guidelines Sentence range; (2) the nature and

circumstances of the offense; (3) the history and characteristics of the defendant;

(4) the need for the sentence imposed to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense; (5) the

need for adequate deterrence to criminal conduct; (6) protection of the public from

further crimes of the defendant; and (7) the need to avoid unwarranted sentencing

disparities. See 18 U.S.C. § 3553(a)(1)-(6). "The weight to be accorded any given

§ 3553(a) factor is a matter committed to the sound discretion of the district court,

and we will not substitute our judgment in weighing the relevant factors." United

States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007) (quotations and alterations

omitted). In imposing a reasonable sentence, a court may impose an upward

variance based on conduct that has been accounted for in a sentencing

enhancement. See id. at 833-34.

      "[A]n acknowledgment by the district court that it has considered the

defendant's arguments and the factors in section 3553(a) is sufficient under

Booker." United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005).

      Here, the district court explicitly discussed many of the § 3553(a) factors,



                                           3
including Fuentes-Villafranco’s history and characteristics and the need to protect

the public. Given, among other things, Fuentes-Villafranco’s repeated disregard

for the laws of the United States, we conclude that the district court did not abuse

its discretion in imposing the sentence at issue.

      AFFIRMED.




                                           4